United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1288
                        ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                   Larry Wrice

                                     Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: December 14, 2020
                            Filed: January 28, 2021
                                 [Unpublished]
                                 ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Larry Wrice admitted to seven Grade C violations of supervised release,
including an arrest for driving while intoxicated. The district court1 sentenced him

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
to an above-Guidelines sentence of 18 months’ imprisonment. He now appeals,
claiming the sentence is substantively unreasonable because the court went above the
probation officer’s recommendation and the sentence exceeded what he would have
received for driving while intoxicated under Iowa law.2

        The district court originally imposed a 352 month term of imprisonment for
possession with intent to distribute 50 grams or more of a mixture or substance
containing crack cocaine with a concurrent 120 month term for being a felon in
possession of a firearm. When Amendment 782 was adopted, the court reduced
Wrice’s sentence to a term of 210 months. This term was further reduced to time-
served when the First Step Act became effective. Wrice was released to supervision
on April 17, 2019. His supervision was problematic from the outset. He tested
positive for marijuana the day after he was released. This inauspicious start was
followed by a number of failures to submit to testing and positive test results for
marijuana, which resulted in a condition that Wrice serve six consecutive weekends
in jail. After being on supervision for approximately nine months, Wrice was arrested
for driving while intoxicated, having been clocked at 104 miles per hour in a 70 mile-
per-hour zone. While Wrice promptly informed his supervising officer of his arrest
and consumption of alcohol, he neglected to tell the officer that two other felons were
in the car.

       At the revocation hearing, Wrice’s admissions to seven Grade C violations3
resulted in an advisory Guidelines range of 7 to 13 months’ imprisonment. Wrice
requested commitment to a residential reentry center to address his mental health and


      2
      Wrice has also filed a motion to seal his name from the public. We deny his
overbroad motion, which is in essence a request to seal his entire case.
      3
        The violations included Wrice’s use of a controlled substance, failure to
participate in substance abuse testing, new law violation, use of alcohol, interaction
with a known felon, and failure to truthfully answer inquiries.

                                         -2-
substance abuse issues, claiming his most recent legal problems were caused by stress
related to personal issues. The district court rejected Wrice’s sentencing
recommendation and imposed an 18 month term of imprisonment to be followed by
7 years of supervised release. The court provided the following reasons for its
sentence: (1) Wrice’s dangerousness to the community as shown by the drunk-driving
incident; (2) Wrice’s attempt to shift responsibility by blaming his behavior on stress;
and (3) concern related to Wrice’s repeated noncompliance despite the breaks he had
received.

       The district court abuses its discretion and imposes an unreasonable sentence
when it “fails to consider a relevant and significant factor, gives significant weight
to an irrelevant or improper factor, or considers the appropriate factors but commits
a clear error of judgment in weighing those factors.” United States v. Growden, 663
F.3d 982, 984 (8th Cir. 2011) (per curiam) (citations omitted). Having carefully
reviewed the record, we find no abuse of discretion. The district court appropriately
weighed the 18 U.S.C. § 3553(a) factors and adequately explained the reasons for its
sentence. Deviation from the advisory Guidelines range or the imposition of a
sentence above a probation officer’s recommendation does not render the sentence
substantively unreasonable, as neither the Guidelines range nor the probation officer’s
recommendation is binding on the court. In addition, the penalty under Iowa law for
driving while intoxicated is immaterial because a revocation court imposes a sentence
for failing to comply with the terms of supervision, not for violating the underlying
state criminal law.

       We conclude the revocation sentence is not substantively unreasonable, as it
falls within the statutory framework set forth in 18 U.S.C. § 3583(e)(3) and (h) and
there is no indication the district court overlooked a relevant factor, gave significant
weight to an improper fact or irrelevant factor, or committed a clear error of judgment
in weighing relevant factors. We affirm.
                        ______________________________

                                          -3-